Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 5-8 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is to provide a terminal apparatus capable of efficiently communicating with a base station apparatus, a method used for the terminal apparatus, and an integrated circuit mounted on the terminal apparatus.
Prior arts were found for the independent claims as follows:
Hisashi Futaki et al. (US 2019/0342932 A1)
SHARP, "Handling of EPS bearer identity in EN-DC", R2-1713864,3GPPTSG-RAN WG2 Meeting#100 Reno, USA, 27th November-1st December 2017”
 	Futaki discloses DC architecture in which E-UTRA and NR are connected to the EPC.
SHARP discloses handling of EPS bearer identity in EN-DC.
	Applicant uniquely claimed the below distinct features in independent claims 5-8 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 5:

a receiver configured to receive, from the one or more base station apparatuses, a Radio Resource Control (RRC)reconfiguration message including a Data Radio Bearer (DRB) configuration, the DRB configuration including a DRB identity and an Evolved Packet System (EPS) bearer identity; and 
processing circuitry configured to, in a case that the DRB identity is not part of a current configuration of the terminal apparatus, and an established DRB was configured for the EPS bearer identity before the RRC reconfiguration message was received, associate the established DRB with the EPS bearer identity, wherein the DRB configuration is configured by a New Radio (NR) RRC.  
 	Claim 6:
 	A communication method for a terminal apparatus for communicating with one or more base station apparatuses, the communication method comprising: 
receiving, from the one or more base station apparatuses, a Radio Resource Control (RRC) reconfiguration message including a Data Radio Bearer (DRB) configuration, the DRB configuration including a DRB identity and an Evolved Packet System (EPS) bearer identity; and 
associating an established DRB with the EPS bearer identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, and the established DRB was configured for the EPS bearer identity before the RRC reconfiguration message was received, wherein the DRB configuration is configured by a New Radio (NR) RRC.  
	Claim 7:

a transmitter configured to transmit, to the terminal apparatus, a Radio Resource Control (RRC) reconfiguration message including a Data Radio Bearer (DRB) configuration, the DRB configuration including a DRB identity and an Evolved Packet System (EPS) bearer identity; and 
processing circuitry configured to, in a case that the DRB identity is not part of a current configuration of the terminal apparatus, and an established DRB was configured for the EPS bearer identity before the terminal apparatus receives the RRC reconfiguration message, cause the terminal apparatus to perform processing to associate the established DRB with the EPS bearer identity, wherein the DRB configuration is configured by a New Radio (NR) RRC.
Claim 8:
 	A communication method for a base station apparatus for communicating with a terminal apparatus, the communication method comprising: 
transmitting, to the terminal apparatus, a Radio Resource Control (RRC) reconfiguration message including a Data Radio Bearer (DRBI configuration, the DRB configuration including a DRB identity and an Evolved Packet System (EPS) bearer identity; and 
causing the terminal apparatus to perform processing to associate an established DRB with the EPS bearer identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, and the established DRB was configured for the EPS bearer identity before the terminal apparatus receives the RRC reconfiguration message, wherein the DRB configuration is configured by a New Radio (NR) RRC.	


The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412